DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-170 of U.S. Patent No. 8,951,088.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application and the patent ‘088 substantially claims similar limitations, with a minor difference.  The current application fails to claim, a second game piece comprising an electrical switch and a third game piece comprising an electrically powered first annunciator for announcing using visual or audible signaling. However, it would have been obvious for one with ordinary skill in the art, at the time of applicant’s inventions to have modified the puzzle current claims by the applicant to include an electrical switch and an audio/visual annunciator to notify when the puzzle was complete to the player.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-4 & 8-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rosen et al. (US Patent 7,322,873; referred to hereinafter as Rosen).
Claims 1 & 8:	Rosen disclose set for electrically connecting and mechanically attaching devices, the set comprising: first, second and third devices (figure 12), each of said devices being mechanically attachable by a mechanical attachment and electrically connectable to at least one other device (figures 12-13), wherein, said first device is connectable to a power source (figure 12, element 54) said second device comprises a first electrical component, said third device comprises a second electrical component (cols. 3-4, second and third devices configured to illuminate) each of said devices comprises a magnet and said devices are mechanically attachable using said magnets (col. 4: 51-54),  the mechanical attachment of said devices effects an electrical connection between said mechanically attached devices (figures 8-12) and upon mechanically attaching said first device to said second device, and said second device to said third device, an electrical circuit is formed such that the second electrical component is powered from the power source and controlled by the first electrical component (cols. 5-9: 29-23).
Claims 2-4:	Rosen discloses teach the power source is a battery and said first device includes said battery and a connector configured to connect to the battery, wherein the battery is a primary type or a rechargeable type (cols. 8-9: 54-22).
Claims 9-11: Rosen discloses first annunciator includes a visual signaling device which includes visible light emitter via LED (cols. 4-5, configured to emit a visual signaling).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-7, 12-14 & 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosen as applied to claims above, and further in view of Miller (US Patent 5,385,344; referred to hereinafter as Miller).
Claim 5:	Rosen teaches a set for electrically and mechanically connecting pieces and when the electrical circuit is formed a current is passed from the power source to said second electrical component.  Rosen, however, does not explicitly disclose that the first electrical component is an electrical switch.  In an analogous invention, Miller teaches a modular device electrically connecting multiple pieces, which further incudes switch(s) housed as part of one of said puzzle pieces (cols. 9-10: 52-6).  Miller teaches that said feature is desirable for testing purposes. (Id). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the set taught by Rosen to feature a switch being housed as part of set, as taught by Miller, for the purpose of ensuring reliable operation of the puzzle, for instance, to ensure fairness in competitive use, thus enhancing game play. 
Claims 6-7:	The combination of Rosen and Miller teach a switch, however, it’s not a specific with regard to single pole switch or push button switch.  However, the Examiner takes Official Notice that such switch types and configurations were extremely well known and in common practice at the time of the invention.  Further, the Examiner considers said switch choices and characteristics to be mere Design Choices because the disclosure does not state said single pole single throw switch or pushbutton switch solves a particular problem or is for a particular purpose.
Claims 12-14:	The combination of Rosen and Miller teach an audible signaling device, including electromechanical sounder or a piezoelectric sounder (cols. 9-10, Miller).
Claims 16-20:	The combination of Rosen and Miller teach an audible signaling device configured to generate at least one of a single tone or multiple tones, household appliance, a vehicle, an emergency vehicle, an animal, and a musical instrument, a song or a melody a talking human voice, which includes syllable, a word, a phrase, a sentence, a short story, or a long story, wherein the words can be pre-recorded (cols. 9-12, Miller).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Rosen and Miller, further in view of Hynix (Hynix Semiconductor Datasheet for the HMS30C7202 Highly Integrated MPU, referred to hereinafter as Hynix).
Claim 15:	The combination of Rosen and Miller teach an audible signaling device comprises an electromechanical or piezoelectric sounder (9-10, Miller).  The combination of Rosen and Miller teach an audible signaling device controlled by a microprocessor comprising a loudspeaker and a sound generating means, but does not explicitly disclose a digital to analog converter.  However, in a related invention, Hynix teaches where said audible signaling device comprising a loudspeaker and a digital to analog converter (i.e., DAC) coupled to said loudspeaker (figure B).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant's invention to simply substitute Hynix’s integrated microprocessor / DAC for the sound generating means taught combination of the combination of Rosen and Miller.

Examiner’s Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schweikardt (9,472,112) refers to a robotics construction kit that serves as a platform for children to engage in problem-solving and innovative thinking in science, technology, engineering, and mathematics. By designing and building robotics constructions from an apparently simple set of blocks that encapsulate the kinetic, electronic, and software elements of robots, children and others can encounter, explore, and experiment with basic principles of science and computation. Unlike existing robotics construction kits for education, the present invention embodies computation in every element, which affords understanding systems of distributed computation, rather than systems of top-down control.
Munch (20110151743) refers to a toy building system comprising building elements with coupling means for releasably interconnecting building elements, the toy building system comprising function building elements with such coupling means and each having a function device adapted to perform a controllable function and an energy source for providing energy to the function device for performing the controllable function, each function building element comprising a light sensor for receiving visible light encoding a control signal; and a control circuit connected to the light sensor and to the function device and adapted to decode the received control signal and to control the controllable function responsive to the decoded control signal.
Capriola (7,731,558) refers to toy building system comprising building elements with coupling means for releasably interconnecting building elements, the toy building system comprising function building elements with such coupling means and each having a function device adapted to perform a controllable function and an energy source for providing energy to the function device for performing the controllable function, each function building element comprising a light sensor for receiving visible light encoding a control signal; and a control circuit connected to the light sensor and to the function device and adapted to decode the received control signal and to control the controllable function responsive to the decoded control signal.

The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/            Primary Examiner, Art Unit 3649